Citation Nr: 0424801	
Decision Date: 09/09/04    Archive Date: 09/16/04

DOCKET NO.  00-18 014	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for status post laminectomy 
(claimed as low back injury).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Ella Krainsky, Associate Counsel






INTRODUCTION

The veteran had active service from October 1949 to October 
1953 and from January 1954 to January 1958.

This appeal arises from an October 1999 rating decision by 
the St. Petersburg, Florida Regional Office (RO) of the 
Department of Veterans' Affairs which denied service 
connection for status post laminectomy (claimed as low back 
injury).

The Board notes that the veteran withdrew a claim for service 
connection for a left shoulder injury in February 2003.


REMAND

The determination has been made that additional development 
is necessary in the current appeal.  In perfecting this 
appeal, the appellant filed a VA form 9 indicating that he 
wanted a hearing before a member of the Board of Veterans' 
Appeals (Board) at his local VA office.  The veteran was 
scheduled for a Travel Board hearing for June 2004.  In May 
2004, the veteran requested that the hearing be re-scheduled 
because his daughter was having surgery at that time.  The 
veteran's motion to reschedule was granted by a ruling dated 
August 2004.  The appellant has a right to such a hearing.  
38 U.S.C.A. § 7107(b) (West 2002); 38 C.F.R. § 20.700 (2003).

Accordingly, the Board has no alternative but to defer 
further appellate consideration and this case is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC for the following action:

The RO should make arrangements to schedule 
the veteran for a VA Travel Board hearing in 
accordance with 38 C.F.R. § 20.700.  


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	C.W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



